Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 depends on “the system of claim 9” but claim 9 recites a method.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (JP 2020082287) in view of Hanada (WO 2020262050) with citations made to attached machine translations.
Regarding claim 1, Takeda teaches a method of enhanced automated welding of a first workpiece and a second workpiece ([0019] welding robot 1), the method comprising: providing a system for intelligent robot-based welding of the first workpiece and the second workpiece ([0035] butt portions of work W, Fig. 7); determining a geometrical location of the first workpiece and the second workpiece to be welded at a welding sequence based a predetermined process variable ([0003] plurality of teaching points automatically arranged on welding line); adjusting the predetermined process variable based on the geometrical location of the first and second workpieces to define an actual process variable ([0012] welding line changes the position of teaching points to inflection points); welding a first portion of the first and second workpieces with the actual process variable to define a first welded portion ([0036] welding robot follows welding line updated with inflection points); but is silent on determining a weld quality of the first welded portion.
However, Hanada teaches determining a weld quality of the first welded portion ([0089] determing the quality of the weld).
Takeda and Hanada are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified 
Regarding claim 3, Takeda and Hanada teach the method of claim 1, and Takeda teaches wherein the predetermined process variable comprises at least one of robot path, weld speed, amplitude of weld path, wavelength of weld path, weld current, weld voltage, and weld wire diameter ([0003] plurality of teaching points automatically arranged on welding line, the robot path).
Regarding claim 4, Takeda and Hanada teach the method of claim 1, and Takeda teaches wherein the actual process variable comprises at least one of robot path, weld speed, amplitude of weld path, wavelength of weld path, weld current, weld voltage, and weld wire diameter ([0012] welding line changes the position of teaching points to inflection points, the robot path).
Regarding claim 9, Takeda and Hanada teach the method of claim 1, but Takeda is silent on determining whether the weld quality of the first welded portion is within a quality tolerance, the quality tolerance being based on degrees of discrepancy; and repairing the first welded portion if the weld quality exceeds the quality tolerance.
However, Hanada teaches determining whether the weld quality of the first welded portion is within a quality tolerance, the quality tolerance being based on degrees of discrepancy ([0089] determining the quality of the weld); and repairing the first welded portion if the weld quality exceeds the quality tolerance ([0037] repair welding on defective portion based on inspection results).
It would have been obvious to have modified Takeda to incorporate the teachings of Hanada to determine if the welded portion is within a quality tolerance and repairing if it is not .

Claim 2, 12-14, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (JP 2020082287) and Hanada (WO 2020262050) in further view of Fischer (US 10245630) with citations made to attached machine translations.
Regarding claim 2, Takeda and Hanada teach the method of claim 1, but are silent on determining whether a part distortion of the first welded portion is within a distortion tolerance; adjusting one of the welding sequence and the actual process variable based on the part distortion of the first welded portion to define one of an adjusted welding sequence and an adjusted process variable, if the part distortion exceeds the distortion tolerance; welding a second portion of the first and second workpieces with one of the adjusted welding sequences and the adjusted process variable to define a second welded portion, if the part distortion exceeds the distortion tolerance.
However, Fischer teaches determining whether a part distortion of the first welded portion is within a distortion tolerance (Col. 6 lines 1-6 determine if distortion tolerance has been exceeded); adjusting one of the welding sequence and the actual process variable based on the part distortion of the first welded portion to define one of an adjusted welding sequence and an adjusted process variable, if the part distortion exceeds the distortion tolerance (Col. 6 lines 10-15 apply correction tool if distortion is outside tolerance); welding a second portion of the first and second workpieces with one of the adjusted welding sequences and the adjusted process variable to define a second welded portion, if the part distortion exceeds the distortion 
Takeda, Hanada, and Fischer are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Takeda and Hanada to incorporate the teachings of Fischer to have a step to determine if distortion is out of a distortion tolerance, to adjust the welding based on distortion  and to adjust the welding of the second portion according to the distortion in order to include quality control into the manufacturing process, reducing the amount of scrap and loss of material due to distortion (Col. 1 Fischer lines 20-30).
Regarding claim 12, Takeda teaches a method of enhanced automated welding of a first workpiece and a second workpiece ([0035] butt portions of work W, Fig. 7) , the method comprising: providing a system for intelligent robot-based welding of the first workpiece and the second workpiece ([0019] welding robot 1), the system comprising: a robot having a weld gun for welding the first and second workpieces based on a predetermined process variable ([0025, 0029] arc welder 52 includes torch unit 52c moved along teaching points); a controller in communication the robot and the weld gun ([0024] controller 4); a vision sensor disposed on and in communication with the robot and the controller for sensing geometric location of the first and second workpieces and communicating the geometric location to the controller ([0024] sensor 3 receives reflected light from workpiece and sends information to the controller, providing the shape of the workpiece); a laser projector disposed on and in communication with the robot to project a laser on the first and second workpieces for sensing a gap between the first and second workpieces and communicating the gap to the controller ([0024] sensor 3 irradiates a sheet shaped laser beam); determining a geometrical location of the first workpiece and the second workpiece to be welded at a welding sequence based a predetermined process 
Hanada teaches determining a weld quality of the first welded portion ([0089] determining the quality of the weld).
It would have been obvious to have modified Takeda to incorporate the teachings of Hanada to have a step to determine weld quality in order to improve the quality of welding and have production efficiency be improved (Hanada [0012]).
Fischer teaches determining whether a part distortion of the first welded portion is within a distortion tolerance (Col. 6 lines 1-6 determine if distortion tolerance has been exceeded); adjusting one of the welding sequence and the actual process variable based on the part distortion of the first welded portion to define one of an adjusted welding sequence and an adjusted process variable, if the part distortion exceeds the distortion tolerance (Col. 6 lines 10-15 apply correction tool if distortion is outside tolerance); welding a second portion of the first 
It would have been obvious to have modified Takeda and Hanada to incorporate the teachings of Fischer to have a step to determine if distortion is out of a distortion tolerance, to adjust the welding based on distortion  and to adjust the welding of the second portion according to the distortion in order to include quality control into the manufacturing process, reducing the amount of scrap and loss of material due to distortion (Col. 1 Fischer lines 20-30).
Regarding claim 13, Takeda, Hanada, and Fischer teach the method of claim 12, and Takeda teaches wherein the predetermined process variable comprises at least one of robot path, weld speed, amplitude of weld path, wavelength of weld path, weld current, weld voltage, and weld wire diameter ([0003] plurality of teaching points automatically arranged on welding line, the robot path).
Regarding claim 14, Takeda, Hanada, and Fischer teach the method of claim 12, and Takeda teaches wherein the actual process variable comprises at least one of robot path, weld speed, amplitude of weld path, wavelength of weld path, weld current, weld voltage, and weld wire diameter ([0012] welding line changes the position of teaching points to inflection points, the robot path).
Regarding claim 18, Takeda, Hanada, and Fischer teach the method of claim 12, and but Takeda and Fischer are silent on determining whether the weld quality of the first welded 
However, Hanada teaches determining whether the weld quality of the first welded portion is within a quality tolerance, the quality tolerance being based on degrees of discrepancy ([0089] determining the quality of the weld); and repairing the first welded portion if the weld quality exceeds the quality tolerance ([0037] repair welding on defective portion based on inspection results).
It would have been obvious to have modified Takeda and Fischer to incorporate the teachings of Hanada to determine if the welded portion is within a quality tolerance and repairing if it is not in order to have a step to determine weld quality and to repair the weld  in order to improve the quality of welding and have production efficiency be improved (Hanada [0012]).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (JP 2020082287) in view of Hanada (WO 2020262050) and in further view of Durik (US 10695856) with citations made to attached machine translations.
Regarding claim 5, Takeda and Hanada teach the method of claim 2, but are silent on wherein the adjusted process variable comprises at least one of robot path, weld speed, amplitude of weld path, wavelength of weld path, weld current, weld voltage, and weld wire diameter.
However, Durik teaches wherein the adjusted process variable (Col. 8 lines 20-24 adjusting parameters for the next cycle and for one more into the future, being the adjusted process variable) comprises at least one of robot path, weld speed, amplitude of weld path, 
Takeda, Hanada, and Durik are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Takeda and Hanada to incorporate the teachings of Durik to have the adjusted process variable being current in order to adjust the parameters to effect a desired change in the current to reduce spatter generation and minimize disturbance to the weld (Durik Col.2 lines 32-36).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (JP 2020082287) and Hanada (WO 2020262050) as applied to claim 1 above, in further view of Ghanem (WO2017184205) and Hsu (US 20150076119) with citations made to attached machine translations.
Regarding claim 6, Takeda and Hanada teach the method of claim 1 but are silent on wherein the step of determining the geometrical location of the first workpiece and the second workpiece comprises: determining whether the first and second workpieces are located within a location tolerance; and determining whether the first and second workpieces have a gap within a gap tolerance.
However, Hsu teaches determining whether the first and second workpieces have a gap within a gap tolerance ([0062] gap tolerance window.
Takeda, Hanada, and Hsu are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to It would have been obvious to have modified Takeda and Hanada to incorporate the teachings of Hsu to 
Ghanem teaches determining whether the first and second workpieces are located within a location tolerance ([0097] locations within predefined tolerances.
Takeda, Hanada, Hsu, and Ghanem are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to It would have been obvious to have modified Takeda, Hanada, and Hsu to incorporate the teachings of Ghanem to determine if the workpieces is within a location tolerance to determine whether or not the workpieces are non-compliant or if they need to be scrapped or reworked (Ghanem [0097]).
Regarding claim 7, Takeda and Hanada teach the method of claim 6 but Takeda and Hanada are silent on the step of adjusting the predetermined process variable comprises: adjusting the predetermined process variable if the first and second workpieces exceed the location tolerance; and adjusting the predetermined process variable if the gap exceeds the gap tolerance.
However, Hsu teaches adjusting the predetermined process variable if the gap exceeds the gap tolerance ([0087] adjusting weld parameters based on gap).
It would have been obvious to It would have been obvious to have modified Takeda and Hanada to incorporate the teachings of Hsu to adjust variables if the gap exceeds gap tolerance in order to accommodate any detected fit up issues and avoid defects in the finished product (Hsu [0087]).
Ghanem teaches adjusting the predetermined process variable if the first and second workpieces exceed the location tolerance ([0097] reworking if location outside of tolerance). 
It would have been obvious to It would have been obvious to have modified Takeda, Hanada, and Hsu to incorporate the teachings of Ghanem to adjust process variable if the location is outside tolerance to reduce scrap and improve the quality of the finished article (Ghanem [0114]).

Claims 8  and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (JP 2020082287) in view of Hanada (WO 2020262050) and in further view of Hsu (US 20150076119) with citations made to attached machine translations.
Regarding claim 8, Takeda and Hanada teach the method of claim 1, and Takeda teaches wherein the system for intelligent robot-based welding of the first workpiece and the second workpiece comprises: a robot having a weld gun for welding the first and second workpieces based on a predetermined process variable ([0025, 0029] arc welder 52 includes torch unit 52c moved along teaching points); a controller in communication the robot and the weld gun ([0024] controller 4); a vision sensor disposed on and in communication with the robot and the controller for sensing geometric location of the first and second workpieces and communicating the geometric location to the controller ([0024] sensor 3 receives reflected light from workpiece and sends information to the controller, providing the shape of the workpiece; a laser projector disposed on and in communication with the robot to project a laser on the first and second workpieces for sensing a gap between the first and second workpieces and communicating the gap to the controller ([0024] sensor 3 irradiates a sheet shaped laser beam); but is silent on wherein the controller is programmed to adjust the predetermined process variable based on the geometric location and the gap of the first and second workpieces, defining the actual process variable, wherein the controller is programmed to control the weld gun to weld the first and second workpieces based on the actual process variable, the controller is programmed to adjust the actual process variable based on the geometric location and the gap of the first and second workpieces, defining the adjusted process variable, wherein the controller is 
However, Hsu teaches wherein the controller is programmed to adjust the predetermined process variable based on the geometric location and the gap of the first and second workpieces, defining the actual process variable ([0087] parameters adjusted to compensate for gaps encountered), wherein the controller is programmed to control the weld gun to weld the first and second workpieces based on the actual process variable ([0088] weld adjusted based on new parameters), and wherein the controller is programmed to adjust the actual process variable based on the geometric location and the gap of the first and second workpieces, defining the adjusted process variable ([0087, 0089] parameters adjusted to compensate for gaps encountered, Fig. 20 flow diagram 20, repeating adjustments to create another set of adjusted parameters being the adjusted process variable), and wherein the controller is programmed to control the weld gun to weld the first and second workpieces based on the adjusted process variable ([0088] weld adjusted based on new parameters).
It would have been obvious to It would have been obvious to have modified Takeda and Hanada to incorporate the teachings of Hsu to define adjusted variables based on the gap and to weld based on these new variables in order to accommodate any detected fit up issues and avoid defects in the finished product (Hsu [0087]).
Regarding claim 11, Takeda and Hanada teach claim 9, but are silent on wherein the controller is programmed to adjust the actual process variable based on the geometric location and the gap of the first and second workpieces, defining the adjusted process variable, and 
However, Hsu teaches wherein the controller is programmed to adjust the actual process variable based on the geometric location and the gap of the first and second workpieces, ([0087, 0089] parameters adjusted to compensate for gaps encountered, Fig. 20 flow diagram 20, repeating adjustments to create another set of adjusted parameters being the adjusted process variable), and wherein the controller is programmed to control the weld gun to weld the first and second workpieces based on the adjusted process variable ([0088] weld adjusted based on new parameters).
It would have been obvious to It would have been obvious to have modified Takeda and Hanada to incorporate the teachings of Hsu to define adjusted variables based on the gap and to weld based on these new variables in order to accommodate any detected fit up issues and avoid defects in the finished product (Hsu [0087]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (JP 2020082287) in view of Hsu (US 20150076119) with citations made to attached machine translations.
Regarding claim 10, Takeda teaches a system for intelligent robot-based welding of a first workpiece and a second workpiece, the system comprising: a robot having a weld gun for welding the first and second workpieces based on a predetermined process variable ([0025, 0029] arc welder 52 includes torch unit 52c moved along teaching points); a controller in communication the robot and the weld gun ([0024] controller 4); a vision sensor disposed on and in communication with the robot and the controller for sensing geometric location of the first and second workpieces and communicating the geometric location to the controller ([0024] 
However, Hsu teaches wherein the controller is programmed to adjust the predetermined process variable based on the geometric location and the gap of the first and second workpieces, defining an adjusted process variable ([0087] parameters adjusted to compensate for gaps encountered), wherein the controller is programmed to control the weld gun to weld the first and second workpieces based on the adjusted process variable ([0088] weld adjusted based on new parameters).
It would have been obvious to It would have been obvious to have modified Takeda to incorporate the teachings of Hsu to define adjusted variables based on the gap and to weld .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (JP 2020082287) in view of Hanada (WO 2020262050) and in further view of Durik (US 10695856) and Fischer (US 10245630) with citations made to attached machine translations.
Regarding claim 15, Takeda, Hanada, and Fischer teach the method of claim 12, but are silent onwherein the adjusted process variable comprises at least one of robot path, weld speed, amplitude of weld path, wavelength of weld path, weld current, weld voltage, and weld wire diameter.
However, Durik teaches wherein the adjusted process variable (Col. 8 lines 20-24 adjusting parameters for the next cycle and for one more into the future, being the adjusted process variable) comprises at least one of robot path, weld speed, amplitude of weld path, wavelength of weld path, weld current, weld voltage, and weld wire diameter ([0003] current being a parameter).
It would have been obvious to have modified Takeda and Hanada to incorporate the teachings of Durik to have the adjusted process variable being current in order to adjust the parameters to effect a desired change in the current to reduce spatter generation and minimize disturbance to the weld (Durik Col.2 lines 32-36).

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hanada (WO 2020262050), and  Fischer (US 10245630) as applied to claim 12 above, in further view of Ghanem (WO2017184205) and Hsu (US 20150076119) with citations made to attached machine translations.
Regarding claim 16, Takeda, Hanada, and Fischer teach the method of claim 13 but are silent on wherein the step of determining the geometrical location of the first workpiece and the second workpiece comprises: determining whether the first and second workpieces are located within a location tolerance; and determining whether the first and second workpieces have a gap within a gap tolerance.
However, Hsu teaches determining whether the first and second workpieces have a gap within a gap tolerance ([0062] gap tolerance window.
 It would have been obvious to It would have been obvious to have modified Takeda, Hanada, and Fischer to incorporate the teachings of Hsu to determine if the gap is within a gap tolerance to avoid weld defects, manual reworking, and rejection of finished welded parts (Hsu [0006]).
Ghanem teaches determining whether the first and second workpieces are located within a location tolerance ([0097] locations within predefined tolerances.
It would have been obvious to It would have been obvious to have modified Takeda, Hanada, Fischer, and Hsu to incorporate the teachings of Ghanem to determine if the workpieces is within a location tolerance to determine whether or not the workpieces are non-compliant or if they need to be scrapped or reworked (Ghanem [0097]).
Regarding claim 17, Takeda, Hanada, Fischer, Hsu, and Ghanem teach the method of claim 16 but Takeda, Hanada, and Fischer are silent on wherein the step of adjusting the predetermined process variable comprises: adjusting the predetermined process variable if the first and second workpieces exceed the location tolerance; and adjusting the predetermined process variable if the gap exceeds the gap tolerance.
However, Hsu teaches adjusting the predetermined process variable if the gap exceeds the gap tolerance ([0087] adjusting weld parameters based on gap).

It would have been obvious to It would have been obvious to have modified Takeda, Hanada, and Fischer to incorporate the teachings of Hsu to adjust variables if the gap exceeds gap tolerance in order to accommodate any detected fit up issues and avoid defects in the finished product (Hsu [0087]).
Ghanem teaches adjusting the predetermined process variable if the first and second workpieces exceed the location tolerance ([0097] reworking if location outside of tolerance). 
It would have been obvious to It would have been obvious to have modified Takeda, Hanada, Fischer, and Hsu to incorporate the teachings of Ghanem to adjust process variable if the location is outside tolerance to reduce scrap and improve the quality of the finished article (Ghanem [0114]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (JP 2020082287), Hanada (WO 2020262050), and Fischer (US 10245630) in further view of Hsu (US 20150076119) with citations made to attached machine translations.
Regarding claim 19, Takeda, Hanada, and Fischer teach the method of claim 12, and Takeda teaches wherein the controller is programmed to control the weld gun to weld the first and second workpieces based on the actual process variable ([0036] welding robot follows welding line updated with inflection points); but is silent on wherein the controller is programmed to adjust the actual process variable based on the geometric location and the gap of the first and second workpieces, defining the adjusted process variable, and wherein the controller is programmed to control the weld gun to weld the first and second workpieces based on the adjusted process variable.
However, Hsu teaches wherein the controller is programmed to adjust the actual process variable based on the geometric location and the gap of the first and second workpieces, defining the adjusted process variable ([0087, 0089] parameters adjusted to compensate for gaps encountered, Fig. 20 flow diagram 20, repeating adjustments to create 
It would have been obvious to It would have been obvious to have modified Takeda, Hanada, and Fischer to incorporate the teachings of Hsu to define adjusted variables based on the gap and to weld based on these new variables in order to accommodate any detected fit up issues and avoid defects in the finished product (Hsu [0087]).

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda (JP 2020082287), Hanada (WO 2020262050), and  Fischer (US 10245630) as applied to claim 12 above, in further view of Kato (JP 2001205438) with citations made to attached machine translations.
Regarding claim 20, Takeda, Hanada, and Fischer teach the method of claim 12, but are silent on determining whether the first welded portion and second weld portion equals a number of targeted welds; and completing the welding of the first workpiece and the second workpiece if the first and second welded portions equal the number of targeted welds.
However, Kato teaches determining whether the first welded portion and second weld portion equals a number of targeted welds ([0007] preventing double welding, having welded portion only being welded once); and completing the welding of the first workpiece and the second workpiece if the first and second welded portions equal the number of targeted welds ([0012] stops welding process if detected to start a second weld for that portion).
Takeda, Hanada, Fischer, and Kato are considered to be analogous to the claimed invention because they are in the same field of welding devices. It would have been obvious to have modified Takeda, Hanada, and Fischer to incorporate the teachings of Kato to have the first and second portion reach a target amount of welds to complete the weld when the number of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                          /BRIAN W JENNISON/3/15/2022                                                                                                  Primary Examiner, Art Unit 3761